Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claims 8 and 13 “the projecting portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2792514 to Hetfleisch.
	Hetfleisch discloses a trailer hitch, comprising a ball neck 11, which is movable between an operative position G and a rest position N and has a pivot bearing body 16 arranged at a first end and a coupling ball 12 arranged at a second end, a pivot bearing unit , which is arranged fixed to the vehicle by means of a carrier 20 that is configured to be secured to a vehicle body, wherein by means of the pivot bearing unit, which has a pivot bearing housing 26, the pivot bearing body is mounted such that it is pivotal about a pivot axis S between the operative position and the rest position, and a rotation blocking device 60 that, in at least one rotation-blocking position, blocks a pivotal movement of the pivot bearing body about the pivot axis in relation to the pivot bearing unit end, in a release position, releases such pivotal movement, the pivot bearing housing passes through a receptacle 27 in a bearing part of the carrier and in so doing is held by positively engaging elements 50,60 such that it cannot rotate in relation thereto, and on either side of the receptacle the pivot bearing housing is fixed by support bodies 84,32 that abut against the bearing part and are supported against both the pivot bearing housing and the bearing part;	wherein the support bodies are supported against the bearing part by support faces outside the receptacle;	wherein the bearing part is clamped between the support bodies; wherein at least the support face of at least one of the support bodies is movable in relation to the pivot bearing housing in the direction of the other support body by elements 28 bringing about clamping;	wherein the positively engaging elements have complementary contours 69,68 that differ from a circle contour;	
Allowable Subject Matter
Claims 6, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-9 and 13-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 29, 2022